DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Correspondence
Receipt is acknowledged for amendment, remarks and substitute specification filed 12/29/2020.
Claim 6 is amended.   The amendment does not change the scope of the claim.
Claims 1-14 are pending.

Priority
The examiner acknowledges this application as a 371 of PCT/EP2017/061622 filed 05/15/2017, which claims benefit of CHINA PCT/CN2016/083751 filed 05/27/2016 and EP 16177939.2 filed 07/05/2016. 

Specification
The substitute specification filed on 12/29/2020 that replaces the supposed two versions of the specification noted in the office action of 09/29/2020 is received. 

Claim Rejections - 35 USC § 112
The rejection of claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of the amendment.
Response to Arguments
Applicant's arguments filed 12/29/2020 have been fully considered but they are not persuasive. 
In the paragraph bridging pages 7 and 8 of the remarks filed 12/29/2020, applicant argues that,
“The obviousness rejection is based on making unguided selections from the numerous options disclosed in the cited references which themselves provide no teaching, suggestion or reason to select and use the recited components. As set forth in MPEP § 2143.01(IV), even if "the references relied upon teach that all aspects of the claimed invention were individually known in the art [that] is not sufficient to establish a prima facie case of obviousness without some objective reason to combine the teachings of the references."”

Response: The examiner disagrees that the examiner has engaged in unguided selections from numerous options because Hall teaches anti-dandruff composition that comprises from 0.25 to 2.5 wt. % of zinc pyrithione; from 1 to 8 wt. % of a branched alkyloyl isethionate; from 4 to 10 wt. % of sodium lauryl ether sulfate; and from 1 to 10 wt. % of a fatty acyl isethionate (see at least paragraphs [0029]-[0033]).   Sodium lauryl ether sulfate is a synthetic anionic surfactant meeting the limitation of synthetic anionic surfactant.   Zinc pyrithione meets the limitation of zinc pyrithione.   The comprising language of the claims is open.   Thus for claim 1, the difference is that the composition of Hall does not contain thymol and hence the rejection under 35 USC was made using a secondary reference to cure the deficiency of Hall.   The office action of 09/29/200 specifically stated that thymol has been included in composition for treating dandruff.   Thus, the rejection does not violate the premise of MPEP § 2143.01(IV).
Applicant argues in the first full paragraph of page 8 of the remarks filed 12/29/2020 that Hall discloses “extensive list of components including zinc actives, AD actives, co-surfactants, anionic cleansing surfactants, fatty acids, silicones, cationic polymers, suspending agents and other ingredients, suitable for use in accordance with its disclosure (spanning from” paragraphs [0047] through [0116]), “and yet Hall does not teach the inclusion of any sensate materials, let alone thymol.”  
Response: While Hall says that its object is to improve “upon the anti-dandruff zinc salt deposition performance” in paragraphs [0004]-[0005] as applicant has cited, Hall specifically discloses composition that comprises zinc pyrithione and synthetic anionic surfactant (see at least paragraphs [0029]-[0033]).   The specific disclosure of composition containing zinc pyrithione is not generic teaching of zinc salt.   The examiner agrees with the applicant that the composition of Hall contains fatty acids, co-surfactants and other ingredient.   However, the comprising language of the claims is open and does not exclude the other ingredients.   The examiner further agrees with applicant that Hall does not teach the inclusion of thymol or sensate materials and that is the reason for the rejection under 35 USC 103 where a secondary reference is applied to make up that deficiency.   
In the second and third full paragraphs of page 8 of the remarks filed 12/29/2020, applicant argues that Schwartz discloses laundry list of zinc-containing layered materials (ZLMs), pyrithiones, topical carriers, detersive surfactants, dispersed particles, aqueous carriers, cationic polymers, nonionic polymers, conditioning agents, silicones, and additional components and thymol is listed as one of the 34 “sensate materials” and that Schwartz does not reveal preference for thymol and also, Schwartz does not disclose benefits of using thymol over the other disclosed sensate materials and additional components.
Response: In paragraph [0158], Schwartz discloses terpenes as a sensate and then thymol as one of 4 terpenes.   Any of the 4 terpenes including thymol is a sensate for composition for treating dandruff.   The office action specifically noted that thymol and pyrithione zinc containing compositions has been used to treat dandruff.   Thus, Schwartz provides guidance to using thymol for treating dandruff.     
On pages 9 and 10 of the remarks filed 12/29/2020, applicant argues that Manimaran discloses shampoos that contain various ingredients and discloses two examples of anti-dandruff shampoos that contain 0.05% thymol, along with menthol, camphor and triethanolamine lauryl sulfate (TLS).   Applicant further argues that Australab merely mentions that thymol, menthol and camphor can be components of AD shampoos and that it is not clear if the australab article is indeed prior art because the office action does not provide evidence that the web page which has a 2020 copy date and visited 09/24/2020 was available as of 2016 as asserted.   Applicant disagrees that thymol can be added to the composition of Hall in the amounts taught by Manimaran and as such the rejection fails to set forth even general rationale for why one would be motivated to combine the references, “let alone consider what one of skill would learn from the teachings combined cited art.”   Applicant further states that the decision in KSR (2007) and MPEP 2142 both state that conclusory statements cannot substantiate an obviousness rejection and that obviousness rejection cannot be sustained by conclusory statements.   Further, recent Federal Circuit decision states that statement of obviousness must articulate reasons why a PHOSITA would combine the prior art references, provide adequate evidentiary basis for that finding and provide satisfactory explanation finding motivation that includes “an express” and “rational” connection with the evidence presented.   Applicant argues that the office action has used the instant disclosure as a guide to arrive at the claimed invention.  
Response: First, rejection of the claims in the office action of 09/29/2020 was based on combination of references.   However, applicant is arguing against the individual references as though each reference is applied as anticipatory reference.    It was settled in In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981) and In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) that one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.   Second, the office action did not use the instant disclosure as a guide because composition containing zinc pyrithione and thymol for treating dandruff is known in the art (see Schwartz, V.MANIMARAN and the australab article).   Also, composition comprising zinc pyrithione and anionic surfactant for treating dandruff is also known (see cited reference of Hall).   Third, there is thus a teaching in the art that shampoo composition comprising thymol, zinc pyrithione and synthetic anionic surfactant would have the same effect of treating dandruff when topically applied.   Fourth, the examiner disagrees with the applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning because it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).   In the instant case, the rejection is based on the teachings of the prior art.   Fifth, V. MANIMARAN was relied upon for teaching that thymol in amount of 0.05% can be used in composition for treating dandruff such that the artisan at the effective date of the invention would look to the prior art, and in this case, to V. MANIMARAN, for guidance as to amount of thymol used in anti-dandruff compositions for effective treatment of dandruff.   Sixth, the date of the australab article was retrieved through wayback internet achieve as March 2016 and the australab is another reference that teaches that shampoo composition that comprises thymol, pyrithione zinc has been used for treating dandruff.   Contrary to applicant’s argument, paragraph under section/item 4 of the australab art was cited (see the last two lines of section 18, page 5 of the office action of 09/29/2020).    Seventh, the comprising language of the claims is open and does not exclude components that may have not been recited in the claims.  Eight, all the references used are related as compositions for treating dandruff or anti-dandruff compositions.   Ninth, the combination of references is consistent with the findings in KSR because the addition of thymol to the composition of Hall would yield predictable result of treating dandruff since composition containing zinc pyrithione and synthetic anionic surfactant (Hall) and composition containing thymol, zinc pyrithione (see Schwartz, V.MANIMARAN and the australab article) are known for treating dandruff such that it would be expected that composition containing thymol, zinc pyrithione and synthetic anionic surfactant would predictably be effective as dandruff composition.   Tenth, the office action of 09/29/2020 set forth the teachings of the prior art, the difference between the claims and the prior art, the modification proposed and an explanation of why the modification cures the deficiency of Hall.  Therefore, the office action of 09/29/2020 clearly provided reasons to combine the teachings of the cited references  
In the second full paragraph of page 10 or the remarks filed 12/29/2020, applicant argues that Dihora, while teaching Vitamin B3 compounds recited in claim 12, does not rectify the deficiencies noted for Hall, Ananthapadmanabhan, Schwartz, Manimaran and the article by australab and as such fails to support prima facie case of obviousness.
Response: The examiner disagrees.   DIHORA was relied upon for claim 12 and for teaching that Vitamin B3 compounds are known to regulate oil production (see paragraph [0176]).   Therefore, Dihora supports prima facie case of obviousness of claim 12.
In the paragraph bridging pages 10 and 11, applicant argues that the claimed composition displays unexpected results as shown in Table 2 of the instant specification where compositions containing 1 wt% zinc pyrithione and 0.5 or 1 wt% thymol and synthetic anionic surfactant provides antimicrobial efficacy as compared to compositions containing thymol alone or zinc pyrithione alone 
Response: According to applicant’s specification, example 5 contains 1.0 wt% zinc pyrithione and 0.5 wt% thymol and example 6 contains 1 wt% zinc pyrithione and 1 wt% thymol.   However, at least in claim 1, the compositions contains 0.01 to 2.0 wt% thymol and 0.1 to 3.0 wt% zinc pyrithione and 0.1 to 30 wt% synthetic anionic surfactant.   There is no data point for compositions outside the limits of the ranges.   Thus while the specific compositions in examples 5 and 6 show unexpected results, the composition providing the unexpected results is not commensurate in scope with the claimed composition.
In the second and third full paragraphs of page 11 of the remarks filed 12/29/2020, applicant request that the rejection be held in abeyance until allowable subject matter is identified.  
Response: Applicant has not argued that the rejection is improper and terminal disclaimer has not been filed to overcome the rejection.   However, co-pending application 15/777927 (reference application) has been abandoned.   The rejection is thus withdrawn in light of the abandonment of the co-pending application.

Suggestion: Applicant may claim the composition that produces the unexpected results in order to move the claims closer to allowance based on the unexpected results argued for by the applicant.

  
Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 remain rejected under 35 U.S.C. 103 as being unpatentable over ANANTHAPADMANABHAN et al. (US 20130150338 A1) or HALL et al. (US 20130296289 A1), each in combination with the teachings of V.MANIMARAN et al. (“Formulation and Evaluation of Shampoo Formulations” Dept. of Pharmaceutics, SRM College, 2009), Article of March 2016 (https://www.australab.com/blog/make-shampoo-hair-care/) and SCHWARTZ et al. (US 20040213751 A1) and DIHORA et al. (US 20150071977 A1) for claim 12 and Vitamin B3.
HALL and ANANTHAPADMANABHAN are very similar art.   Hall will be described in this rejection.
HALL: Hall discloses anti-dandruff shampoo comprising a) from 0.1 to 5 wt% of an anti-dandruff zinc salt, b) from 1-8 wt% of a branched alkyloyl isethionate, c) from 1-10 wt% of a fatty acyl isethionate product which product comprises 40-80 wt% fatty acyl isethionate and 15-50 wt% free fatty acid  and/or fatty acid salt, and d) 0.5 to 14 wt% of a co-surfactant (see the whole document with emphasis on the abstract, paragraphs [0006]-[0010], claim 1).   The anti-dandruff zinc salt is zinc pyrithione or zinc 1-hydroxy-2-pyridinethione (ZnPTO), zinc sulfate and hydrates thereof such as zinc sulfate hexahydrate, and combinations thereof.  
In a particularly preferred embodiment, the anti-dandruff shampoo comprises 0.25 to 2.5 wt% of zinc pyrithione; b) from 1-8 wt% of a branched alkyloyl isethionate; c) from 4-10 wt% of lauryl ether sulfate (synthetic anionic surfactant) having an average degree of ethoxylation of from 0.5 to 3; d) from 1 to 10 wt% fatty acyl isethionate product which product comprises 40-80 wt% of a fatty acyl isethionate and 15-50 wt% free fatty acid and/or fatty acid salt, and d) 0.5 to 14 wt% of a co-surfactant; and e) from 0.1 to 5 wt% of cocamidopropyl betaine (paragraphs [0028]-[0033]).   The anti-dandruff shampoo composition is topically applied to hair (paragraph [0062]).
Hall teaches all the elements of the claims.    The anti-dandruff shampoo composition of Hall differs from the composition of claim 1 because the anti-dandruff composition of Hall does not contain thymol as required by the composition of claim 1.   However, Schwartz suggests that its shampoo compositions for treating dandruff that contains zinc pyrithione, sodium lauryl sulfate (paragraph [0053]) could also contain sensate materials and one of the sensate materials named is thymol (see the whole document with emphasis on paragraph [0158] for thymol sensate; paragraphs [0007], [0008], [0035], [0036], [0038]-[0040], [0042], [0053], [0066], [0154], [0156], [0179], [0194], [0196], [0227]-[0230], claims 1-4, 18 and 21).   Further anti-dandruff shampoo composition containing 0.05% thymol has been disclosed in V.MANIMARAN (see anti-dandruff shampoo on page 14).   Further, also the 2016 article on how to make hair shampoo (https://www.australab.com/blog/make-shampoo-hair-care/) teaches that typical components used for treating dandruff includes thymol, pyrithione zinc, resorcinol, selenium sulfide, quaternary ammonium compound and that thymol, camphor and menthol containing anti-dandruff composition has also been exemplified (see section under anti-dandruff shampoos at the paragraph under item 4.).      
Therefore, at the effective date of the invention one would look to the teachings that anti-dandruff compositions contain zinc pyrithione, sodium lauryl sulfate, thymol and other surfactants.   One having ordinary skill in the art would look to V.MANIMARAN teaching for amounts of thymol that can be included in the composition of Hall for effective treatment of dandruff.
Thus, the anti-dandruff shampoo composition of Hall as modified by including 0.5 5 thymol as suggested by the 2016 article, the V.MANIMARAN art and by Schwartz renders claims 1, 4, 7 and 14 prima facie obvious with the 0.5% anticipating the claimed range of 0.01-1.0% thymol in claim 7. 
For claim 2, the Hall anti-dandruff shampoo composition comprising 0.25 to 2.5 wt% zinc pyrithione and 4 to 10 wt% sodium lauryl ether sulfate computes to ratio of 16 (4/0.25) at the beginning point to 4 (10/2.5) at the end point.   This range of 4-16 anticipate the claimed range of 1:1 to 1:100. 
For claims 5 and 6, the presence in the anti-dandruff shampoo composition of sodium lauryl sulfate renders the synthetic anionic surfactants of claim 1 and the specific synthetic anionic surfactant of claims 5 and 6.  
For claim 3, the anti-dandruff shampoo composition contains 1 to 10 wt% fatty acyl isethionate product which product comprises 40-80 wt% of a fatty acyl isethionate and 15-50 wt% free fatty acid and/or fatty acid salt.   This means that the salt of the free fatty acid in the composition is less than the 15-50% contained in the fatty acyl isethionate product.   Therefore, the salt of the fatty acid in the composition of Hall is less than the 20 weight% such that the optimized/modified composition of Hall renders claim 3 prima facie obvious.
For claim 8, Hall teaches that the anti-dandruff shampoo composition contains co-surfactant (see the whole document and at least the abstract and paragraphs [006]-[0010]).   In paragraphs [0021], [0056], [0077]-[0080], Hall teaches that the co-surfactant is an amphoteric surfactant, rendering claim 8 prima facie obvious. 
For claims 9 and 10, Hall also teaches that the co-surfactant is cationic (paragraphs [0056]) and the cationic polymer is present at 0.1 to 5 wt% (paragraphs [0088], [0089]) and this disclosed range overlaps the claimed range of 0.01 to 2.0% in claim 9, rendering the claimed range prima facie obvious as the disclosed range allows for a range of 0.1 to 2%.   Guar hydroxypropyltrimonium chloride (paragraph [0106]) which is recited in claim 10 is specifically named cationic compound (see also paragraphs [0091]-[0110]). 
For claim 11, Hall teaches that the anti-dandruff shampoo composition advantageously contains silicone compound in amount of 0.01-10 wt% or 0.1-8 wt% or 0.3-5 wt% (paragraphs [0084]-[0087]).
For claim 13, the anti-dandruff shampoo composition is contemplated to having water in amounts of 50-98% or 60-90% (paragraph [0111]).
For claim 12, Schwartz contemplates the presence of vitamins such as vitamin E and vitamin B3 compounds including niacinamide (see paragraphs [0066], [0221]).   Vitamin B3 compounds are known to regulate oil production (see paragraph [0176] of US 20150071977 A1).   Therefore, at the effective date of the invention, one would have been motivated to include Vitamin B3 in the composition of Hall with the expectation of the benefit for oil control or regulate oil.
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached on 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BLESSING M FUBARA/Primary Examiner, Art Unit 1613